Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 02/23/2021. Claims 1, 2, 4, 7-8, 11-12, 14, 17-18, 21-22, 24, 26-27, and 31-36 are pending. This communication is considered fully responsive and sets forth below:  																	Response to Remarks/Arguments					Acknowledgment is made of Applicant's submission of amendment, dated 02/23/2021. Claims 1, 2, 4, 7-8, 11-12, 14, 17-18, 21-22, 24, 26-27, and 31-36 are pending in this application. This communication is considered fully responsive and sets forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4, 7-8, 11-12,14 , 17-18, 21-22,24 ,and 26 -27 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al US 2013/0029697 A1 in view of Ouchi  US 2015/0043465 A1 in view of PAPASAKELLARIOU et al US 2013/0039299 A1  

Regarding  claim1, Jung et al US 2013/0029697 A1 discloses A method for wireless communication, comprising: 										receiving, at a mobile device( fig.7, the mobile station 200), a message from a base station( fig.7 , base station100), the message including a carrier frequency list ([0024] discuss transmitting a control message(i.e. message) including paging group information representing whether each of a plurality of carriers( i.e. a carrier frequency list) supports each of one or more paging groups, to the mobile station) comprising a service carrier frequency selected by the base station for carrying traffic([0024] discuss selecting a paging transmission carrier(i.e. a service carrier frequency) for the mobile station among one or more paging carriers corresponding to the paging group allocated to the mobile); and 					([0063] The mobile station monitors a paging message through the paging transmission carrier), 										wherein the service carrier frequency is determined based on a carrier frequency index for the service carrier frequency [0073] discuss The base station generates a paging group information message including information on paging carriers to inform a mobile station of at least one paging carrier index (i.e. a carrier frequency index)  for each of at least one paging group); 

Jung does not disclose receiving, at the mobile device, a parameter that includes information for a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station; determining, by the mobile device, an energy per resource element of the narrowband reference signal based on the information for the transmission power of the narrowband reference signal; and performing, by the mobile device, a reference signal received power measurement based on the energy per resource element of the narrowband reference signal.  
Ouchi  US 2015/0043465 A1  discloses receiving, at the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station; determining, by the mobile device, an energy per resource element of the reference signal based on the information for the transmission power of the reference signal; and performing, by the mobile device, a reference signal received power measurement based on the energy per resource element of the reference signal [ 0129] discuss the transmission power (referenceSignalPower) of  a CRS has been communicated from the base station 101….the channel measurement unit 409 measures( .e. determining) the RSRP of the CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio. Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio)), wherein   the channel measurement unit 409 is included in the terminal 102(i.e. mobile device) (see fig.4 and [0116]) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Jung to include receiving, at the mobile device, a parameter that includes information for a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station, determining, by the mobile device, an energy per resource element of the narrowband reference signal based on the information for the transmission power of the narrowband reference signal, performing, by the mobile device, a reference signal received power measurement based on the energy per resource element of the narrowband reference signal as taught by  Ouchi in order to perform path loss measurement.
The combination of Jung and Ouchi does not explicitly disclose CRS is narrowband reference signal 
PAPASAKELLARIOU et al US 2013/0039299 A1 discloses CRS is narrowband reference signal [0092] discuss CRS is referred to as NarrowBand CRS ( NB-CRS)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Jung and Ouchi to CRS is narrowband reference signal as taught by PAPASAKELLARIOU, in order to perform measurement( see [0013]).



Regarding  claim7, Jung et al US 2013/0029697 A1 discloses A method for wireless communication, comprising: 										transmitting, from a base station( fig.7 , base station100) to a mobile device( fig.7 , mobile station 200), a message including a carrier frequency list[0024] discuss transmitting a control message(i.e. message) including paging group information representing whether each of a plurality of carriers( i.e. a carrier frequency list) supports each of one or more paging groups, to the mobile station) comprising a service carrier frequency selected by the base station for carrying traffic([0024] discuss selecting a paging transmission carrier(i.e. a service carrier frequency) for the mobile station among one or more paging carriers corresponding to the paging group allocated to the mobile), 								wherein the service carrier frequency is determined based on a carrier frequency index for the service carrier frequency[0073] discuss The base station generates a paging group information message including information on paging carriers to inform a mobile station of at least one paging carrier index (i.e. a carrier frequency index)  for each of at least one paging group);										
Jung does not disclose transmitting, from the base station to the mobile device, a parameter that includes information for a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy per resource element of the narrowband reference signal for performing a reference signal received power measurement based on the transmission power.
.  
 0129] discuss the transmission power (referenceSignalPower) of  a CRS has been communicated from the base station 101….the channel measurement unit 409 measures( .e. determining) the RSRP of the CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio. Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio)), wherein   the channel measurement unit 409 is included in the terminal 102(i.e. mobile device) (see fig.4 and [0116]) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Jung to include transmitting, from the base station to the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy per resource element of the reference signal for performing a reference signal received power measurement based on the transmission power, as taught by  Ouchi in order to perform path loss measurement.
The combination of Jung and Ouchi does not explicitly disclose CRS is narrowband reference signal 
PAPASAKELLARIOU et al US 2013/0039299 A1 discloses CRS is narrowband reference signal [0092] discuss CRS is referred to as NarrowBand CRS ( NB-CRS)
Jung and Ouchi to CRS is narrowband reference signal as taught by PAPASAKELLARIOU, in order to perform measurement( see [0013]).

Regarding  claim11, Jung et al US 2013/0029697 A1 discloses An apparatus(fig.7 mobile station 200)for wireless communication, comprising: a receiver(fig. 9 , a paging message receiver 213.) configured to:  Page: 4of11receive a message from a base station (fig.7,base station 100), the message including a carrier frequency list[0024]transmitting a control message(i.e . message) including paging group information representing whether each of a plurality of carriers( i.e.a carrier frequency list) supports each of one or more paging groups, to the mobile station)  comprising a service carrier frequency selected by the base station for carrying traffic([0024]selecting a paging transmission carrier(i.e. a service carrier frequency) for the mobile station among one or more paging carriers corresponding to the paging group allocated to the mobile), and 		
Processor (fig. 9, The paging carrier identifying unit 209) configured to: operate the apparatus at the service carrier frequency indicated by the message([0063] The mobile station monitors a paging message through the paging transmission carrier), wherein the service carrier frequency is determined based on a carrier frequency index for the service carrier frequency [0073] discuss The base station generates a paging group information message including information on paging carriers to inform a mobile station of at least one paging carrier index (i.e. a carrier frequency index)  for each of at least one paging group
Jung does not disclose receive a parameter from the base station that includes information for a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station; and determine an energy per resource element of the narrowband reference signal based on the transmission power of the narrowband reference signal;perform a reference signal received power measurement based on the energy per resource element of the narrowband reference signal.
Ouchi  US 2015/0043465 A1  discloses receive a parameter from the base station that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station ; and  determine an energy per resource element of the reference signal based on the transmission power of the reference signal; perform a reference signal received power measurement based on the energy per resource element of the reference signal [ 0129] discuss the transmission power (referenceSignalPower) of  a CRS has been communicated from the base station 101….the channel measurement unit 409 measures( .e. determining) the RSRP of the CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio. Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio)), wherein   the channel measurement unit 409 is included in the terminal 102(i.e. mobile device) (see  fig.4 and [0116]) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Jung to include receive a parameter from the base station that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station ; and  determine an energy per resource element of the reference signal based on the transmission power of the reference signal; perform a reference  Ouchi in order to perform path loss measurement.
The combination of Jung and Ouchi does not explicitly disclose CRS is narrowband reference signal 
PAPASAKELLARIOU et al US 2013/0039299 A1 discloses CRS is narrowband reference signal [0092] discuss CRS is referred to as NarrowBand CRS ( NB-CRS)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Jung and Ouchi to CRS is narrowband reference signal as taught by PAPASAKELLARIOU, in order to perform measurement( see [0013]).

Regarding  claim17 , Jung et al US 2013/0029697 A1 disclose An apparatus( fig.7, base station 100) for wireless communication, comprising:	a processor( fig.8. a paging carrier determining unit 101) configured to select a service carrier frequency for carrying traffic([0024] discuss selecting a paging transmission carrier(i.e. a service carrier frequency) for the mobile station among one or more paging carriers corresponding to the paging group allocated to the mobile); and 										a transmitter ( fig.8,  paging message transmitter 123) configured to; transmit, to a mobile device, a message including a carrier frequency list comprising the service carrier frequency selected for carrying traffic([0024] discuss transmitting a control message(i.e. message) including paging group information representing whether each of a plurality of carriers( i.e.a carrier frequency list) supports each of one or more paging groups, to the mobile station, 				wherein the service carrier frequency is determined based on a carrier frequency index [0024] discuss transmitting a control message(i.e. message) including paging group information representing whether each of a plurality of carriers( i.e. a carrier frequency list) supports each of one or more paging groups, to the mobile station; 		 Jung does not disclose transmit, to the mobile device, a parameter that includes information for a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy per resource element of the narrowband reference signal for performing a reference signal received power measurement based on the transmission power.  
Ouchi  US 2015/0043465 A1  discloses transmit, to the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy per resource element of the reference signal for performing a reference signal received power measurement based on the transmission power [ 0129] discuss the transmission power (referenceSignalPower) of  a CRS has been communicated from the base station 101….the channel measurement unit 409 measures( .e. determining) the RSRP of the CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio. Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio)), wherein   the channel measurement unit 409 is included in the terminal 102(i.e. mobile device) (see fig.4 and [0116]) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Jung to include transmit, to the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy  Ouchi in order to perform path loss measurement.
The combination of Jung and Ouchi does not explicitly disclose CRS is narrowband reference signal 
PAPASAKELLARIOU et al US 2013/0039299 A1 discloses CRS is narrowband reference signal [0092] discuss CRS is referred to as NarrowBand CRS ( NB-CRS)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Jung and Ouchi to CRS is narrowband reference signal as taught by PAPASAKELLARIOU, in order to perform measurement( see [0013]).

Regarding  claim21, Jung et al US 2013/0029697 A1 disclose  A non-transitory computer readable medium having code stored thereon( see [0166]), the code when executed by a processor, causing the processor to 150569417.1Inventor Xiubin Sha et al.Docket No.: 125096-8504.USOO Appl. No. : 16/055,813 Filed : August6,2018 									Page: 6of11 receive, at a mobile device, a message from a base station, the message including a carrier frequency list([0024] discuss transmitting a control message(i.e. message) including paging group information representing whether each of a plurality of carriers( i.e.a carrier frequency list) supports each of one or more paging groups, to the mobile station)  comprising a service carrier frequency selected by the base station for carrying traffic[0024] discuss selecting a paging transmission carrier(i.e. a service carrier frequency) for the mobile station among one or more paging carriers corresponding to the paging group allocated to the mobile); and 												([0063] The mobile station monitors a paging message through the paging transmission carrier),												 wherein the service carrier frequency is determined based on a carrier frequency index for the service carrier frequency[0073] discuss The base station generates a paging group information message including information on paging carriers to inform a mobile station of at least one paging carrier index (i.e. a carrier frequency index)  for each of at least one paging group); 
Jung does not disclose receiving, at the mobile device, a parameter that includes information for a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station; determining, by the mobile device, an energy per resource element of the narrowband reference signal based on the information for the transmission power of the narrowband reference signal; and performing, by the mobile device, a reference signal received power measurement based on the energy per resource element of the narrowband reference signal.
Ouchi  US 2015/0043465 A1  discloses receiving, at the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station; determining, by the mobile device, an energy per resource element of the reference signal based on the information for the transmission power of the reference signal; and performing, by the mobile device, a reference signal received power measurement based on the energy per resource element of the reference signal [ 0129] discuss the transmission power (referenceSignalPower) of  a CRS has been communicated from the base station 101….the channel measurement unit 409 measures( .e. determining) the RSRP of the CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio. Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio)), wherein   the channel measurement unit 409 is included in the terminal 102(i.e. mobile device) (see fig.4 and [0116]) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Jung to include receiving, at the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station; determining, by the mobile device, an energy per resource element of the reference signal based on the information for the transmission power of the reference signal; and performing, by the mobile device, a reference signal received power measurement based on the energy per resource element of the reference signal as taught by  Ouchi in order to perform path loss measurement.
The combination of Jung and Ouchi does not explicitly disclose CRS is narrowband reference signal 
PAPASAKELLARIOU et al US 2013/0039299 A1 discloses CRS is narrowband reference signal [0092] discuss CRS is referred to as NarrowBand CRS ( NB-CRS)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Jung and Ouchi to CRS is narrowband reference signal as taught by PAPASAKELLARIOU, in order to perform measurement( see [0013]).



Regarding  claim26, Jung et al US 2013/0029697 A1 discloses  A non-transitory computer readable medium having code stored thereon( see[0166]), the code when executed by a processor, causing the processor to: 
transmit, from a base station to a mobile device, a message including a carrier frequency list ([0024] discuss transmitting a control message(i.e. message) including paging group information representing whether each of a plurality of carriers( i.e.a carrier frequency list) supports each of one or more paging groups, to the mobile station) comprising a service carrier frequency selected by the base station for carrying traffic[0024] discuss selecting a paging transmission carrier(i.e. a service carrier frequency) for the mobile station among one or more paging carriers corresponding to the paging group allocated to the mobile), 
wherein the service carrier frequency is determined based on a carrier frequency index for the service carrier frequency[0073] discuss The base station generates a paging group information message including information on paging carriers to inform a mobile station of at least one paging carrier index (i.e. a carrier frequency index)  for each of at least one paging group);
Jung does not disclose transmitting, from the base station to the mobile device, a parameter that includes information for a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy per resource element of the narrowband reference signal for performing a reference signal received power measurement based on the transmission power.  
Ouchi  US 2015/0043465 A1  discloses transmitting, from the base station to the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy per resource element of the reference signal for performing a reference  [ 0129] discuss the transmission power (referenceSignalPower) of  a CRS has been communicated from the base station 101….the channel measurement unit 409 measures( .e. determining) the RSRP of the CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio. Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio)), wherein   the channel measurement unit 409 is included in the terminal 102(i.e. mobile device) (see fig.4 and [0116]) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Jung to include transmitting, from the base station to the mobile device, a parameter that includes information for a transmission power of a reference signal of the service carrier frequency selected by the base station to enable the mobile device to determine an energy per resource element of the reference signal for performing a reference signal received power measurement based on the transmission power as taught by  Ouchi in order to perform path loss measurement.
The combination of Jung and Ouchi does not explicitly disclose CRS is narrowband reference signal 
PAPASAKELLARIOU et al US 2013/0039299 A1 discloses CRS is narrowband reference signal [0092] discuss CRS is referred to as NarrowBand CRS ( NB-CRS)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Jung and Ouchi to CRS is narrowband reference signal as taught by PAPASAKELLARIOU, in order to perform measurement( see [0013]).

Regarding claims 2, 8, 12, 18, 22 and 27, the combination of  Jung , Ouchi  and PAPASAKELLARIOU teaches all features with respect to the claims 1,7, 11, 17, 21 and 26, respectively,
Jung does not disclose wherein the message includes a Radio Resource Control (RRC) connection setup, an RRC connection resume, an RRC connection reestablishment, or an RRC connection reconfiguration.											However, Ouchi US 20150043465 A1 discloses wherein the message includes a Radio Resource Control (RRC) connection setup, an RRC connection resume, an RRC connection reestablishment, or an RRC connection reconfiguration [ 0213] discuss The RRC connection reconfiguration and RRC reestablishment may be configured for the terminal using an RRC message				
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Jung to include wherein the message includes a Radio Resource Control (RRC) connection setup, an RRC connection resume, an RRC connection reestablishment, or an RRC connection reconfiguration as taught by of Ouchi in order to perform path loss measurement.	
Regarding claims 4, 14 and 24, the combination of Jung , Ouchi  and PAPASAKELLARIOU teaches all features with respect to the claims 1, 11 and 21, respectively.													Jung does not disclose performing a path loss calculation based on an energy per resource element of the reference signal provided by the information for the transmission power.		However, Ouchi US 20150043465 A1 discloses performing a path loss calculation based on an energy per resource element of the reference signal provided by the information for the  [ 0129] discuss the transmission power (referenceSignalPower) of  a CRS has been communicated from the base station 101….the channel measurement unit 409 measures( .e. determining) the RSRP of the CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio. Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio)),) and ([0148] the terminal 102 determines PLc, which is the path loss (downlink path loss)….) and  ([0149] referenceSignalPower is the value of a power per resource element (EPRE: Energy Per Resource Element) of a reference signal for path loss measurement…)					It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Jung to include performing a path loss calculation based on an energy per resource element of the reference signal provided by the information for the transmission power as taught by of Ouchi in order to perform path loss measurement.	

Claims 31, 32, 33, 34, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al US 2013/0029697 A1 in view of  Ouchi  US 2015/0043465 A1 in view of PAPASAKELLARIOU et al US 2013/0039299 A1  in view of  Zheng US 2011/0159905 A1

Regarding claims 31, 32, 33, 34, 35 and 36, the combination of Jung , Ouchi  and PAPASAKELLARIOU teaches all features with respect to the claims 1,7, 11, 17, 21 and 26, respectively,
The combination of Jung , Ouchi  and PAPASAKELLARIOU  discloses wherein the carrier frequency index is determined for paging and   a number of carrier frequencies carrying a paging message.  (see Jung ,[0051] discuss the base station determined paging carrier for each 
The combination of Jung , Ouchi  and PAPASAKELLARIOU does not disclose the carrier frequency index is  determined based on an identification of the mobile device
Zheng US 2011/0159905 A1 discloses carrier frequency index is determined based on an identification of the mobile device and     a number of carrier frequencies carrying a paging message. (Abstract , discuss paging carrier index is determine by a mapping function of a mobile identification and the number of carrier and [0025]  A paging carrier index is generated based on a mapping function shown as below: paging carrier index=DID modulo N  equation (1),where, DID is a mobile identification assigned to an AMS in a paging area, modulo is modulo function, and the value of N is the number of carriers per paging group (PG) for an ABS
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the the combination of Jung , Ouchi  and PAPASAKELLARIOU to include wherein the carrier frequency index is determined based on an identification of the mobile device and a number of carrier frequencies carrying a paging message as taught by of Zheng  in order to reduce the amount of information delivered for paging carrier assignment(see[0009]).
				Response to Remarks/Arguments				Applicant’s amendment to claims necessitated the new ground(s) of rejection presented 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478